 

Case 3:18-mj-OO736-BK Document 1 Filed 11/07/18 Page '

 

    

IN THE UNITED sTATEs DISTRICT C RT cl
FoR THE NoRTHERN DIsTRlCT oF T XAS NOV ~ 7 gm
DALLAS DIvisIoN

 

CLERK, U. s. msch com
Depufy

UNITED STATES OF AMERICA

V- No. meR~eHMi)
RICHARD JoHN MAssEY 3',19'0\¢- 730 BL

 

MOTION FOR DETENTION
v The United States moves for pre-trial detention of defendant, RICHARD JOHN
MASSEY, pursuant to 18 U.S.C. § 3142.
l. Eligibility of Case. This case is eligible for a detention order because the case

involves (check all that apply):

___ Crime ofviolence (18 U.S.C. §3156);

___ Maximum sentence life imprisonment or death

_ lO + year drug offense

_ Felony, With two prior convictions in above categories

__X__ Serious risk defendant Will flee

_ Serious risk obstruction of justice

_X_ Felony involving a minor victim

_ Felony involving a firearm, destructive device, or any other

dangerous Weapon

Felony involving a failure to register (18 U.S.C. § 2250)

Motion for Detention_Page l

Case 3:18-mj-OO736-BK Document 1 Filed 11/07/18 Page 2 of 3 Page|D 2

2. Reason for Detention. The Court should detain defendant because there are no
conditions of release Which Will reasonably assure (check one or both):
X_ Defendant’s appearance as required
_X_ Safety of any other person and the community
3. Rebuttable Presumption. The United States Will/Will»not invoke the rebuttable
presumption against defendant because (check one or both):
__ Probable cause to believe defendant committed 10+ year drug
offense or firearms offense, 18 U.S.C. §924(0)
__ Probable cause to believe defendant committed a federal crime of
terrorism, 18 U.S.C. §2332b(g)(5)
_X_ Probable cause to believe defendant committed an offense
involving a minor, 18 U.S.C. §§1201, 2251
_ Previous conviction for “eligible” offense committed While on
pretrial bond
4. Time For Detention Hearing. The United States requests the Court conduct the
detention hearing,
_ At first appearance

c X After continuance of 2 days (not more than 3).

Motion for Detention_Page 2

Case 3:18-mj-OO736-BK Document 1 Filed 11/07/18 Page 3 of 3 Page|D 3

DATED this 7th day of November , 2018.
Respectfully submitted,

ERIN NEALY COX
UNITED STATES ATTORNEY

/s/ Abe McGlothin, _Jr.

ABE MCGLOTHIN, JR.

Assistant United States Attorney
Mississippi Bar No. 104247

1100 Commerce Street, Third Floor
Dallas, Texas 7 5242

Telephone: 214-659-8760
Facsimile: 214-659-8800

Email: abe.mcglothin@usdoj. gov

CERTIFICATE OF SERVICE
l hereby certify that a copy of the foregoing Will be served on counsel for the
defendant at the defendant’s initial appearance in accordance With the Federal Rules of

Criminal Procedure.

/s/ Abe McGlothin, Jr.
ABE MCGLOTHIN, JR.
Assistant United States Attorney

Motion for Detention_Page 3

 

